DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO2018062836), (using US 20190305308 as English language equivalent for citations).
Regarding claim 1, Lee teaches an electrode for a secondary battery comprising a current collector [0071] and at least one electrode material mixture layer [0057] comprising a negative electrode active material [0021, 0088], a conductive agent [0059, 0066], and a binder [0059, 0063].

Claims 1 -3 recite a product by process claim limitation. Claim 1 recites that the electrode contains a property such that in a regression curve obtained by analysis of shear strength data obtained by regression analysis by obliquely cutting the electrode material mixture layer obliquely cut  at an angle of 0o or more and 10o or less until reaching the current collector using a surface and interfacial cutting analysis system, SAICAS.  The claim includes the regression analysis to claim a ratio of shear strength a maximum to a minimum  as 1.7 or less or 1.0 to 1.6 (claim 2). The claimed invention is drawn to the negative electrode within a secondary battery itself and not the test completed. The process to determine the shear strength property of the electrode does not create a materially different product. The ratio of the shear strength would therefore be expected to be the same, absent any evidence to the contrary. See MPEP 2113.


Claim 4 recites the use of the interfacial cutting system, SAICAS, where a blade is used to cut through the negative electrode material layers in both the horizontal and vertical directions. Again, the claimed invention is towards the negative electrode within a secondary battery itself and not a test ran on the negative electrode. This is a product by process claim and the process will not result in a materially different product, absent any evidence to the contrary. Applicant has not shown that the process will result in a different product. See MPEP 2113.

Claim 5 recites using the SAICAS interface to calculate the shear strength of the negative electrode material layers.  Again, this is a product by process claim and will not result in a materially different product, absent any evidence to the contrary. Patentability is towards the battery itself and not the test ran on the negative electrode. The properties are a result of a calculation done on the negative electrode which are not given any patentable weight. Applicant has not shown the calculated data results in a different product. See MPEP 2113.

Claim 6 recites a regression curve of shear strength data by performing a fourth order polynomial regression analysis. Claim 6 recites language “obtained by performing a fourth order polynomial regression analysis ” which is product by process language. Again, patentability is given to the negative electrode within the secondary battery itself and not a test ran on the electrode. The properties are a result of a calculation done on the negative electrode which are not given any patentable weight. Applicant has not shown a different product was made by using the process.  See MPEP 2113.

Regarding claim 7, Lee teaches of an electrode for a secondary battery where the electrode is a negative electrode [0001, 0012].

Regarding claim 8, Lee teaches of a secondary battery where at least one electrode material mixture layer comprises a first electrode material mixture layer on the surface of the current collector [0013], comprising a first negative electrode active material [0013], a first conductive agent, and a first binder, a second electrode material mixture layer on a surface of the first electrode material mixture layer opposite the current collector [0013] and comprising a second negative electrode active material, a second conductive agent, and a second binder [0059].

Regarding claim 9, Lee teaches of an electrode in a secondary battery where the first negative electrode active material and the second negative electrode active materials are different from each other [0015].

Regarding claim 10, Lee teaches of an electrode within a secondary battery wherein the first negative electrode active material comprises natural graphite and the second negative electrode active material comprises artificial graphite [0015. 0017, 0019].

Regarding claim 11, Lee teaches of a lithium secondary battery comprising a multilayer electrode [0001, 0013[]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.P./Examiner, Art Unit 4162        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722